Cite as 2022 Ark. 184
                  SUPREME COURT OF ARKANSAS

                                              Opinion Delivered: October   6, 2022
 IN RE ARKANSAS SUPREME COURT
 COMMISSION ON CHILDREN,
 YOUTH, AND FAMILIES




                                      PER CURIAM

       Cindy Gillespie, Secretary, Arkansas Department of Human Services, is retiring from

her position at the Arkansas Department of Human Services. In her official capacity as

Secretary of the Department, she has served as a Standing Commission Member of the

Arkansas Supreme Court Commission on Children, Youth, and Families since 2016. We

thank her for her years of valuable service and commitment to the Commission and wish

her well in her retirement.